The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is a response to the request for consideration of an information disclosure statement (IDS) under the QPIDS program filed on 01/05/2021 in Application 16/322,553 in which Claims 1, 7-8, 10-12, 16, 20-24, 26, 28, 35, 38 and 77-78 were previously allowed claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.

Allowable Subject Matter
Claims 1, 7-8, 10-12, 16, 20-24, 26, 28, 35, 38 and 77-78 are allowed.  

The following is an examiner’s statement of reasons for allowance:

The reasons for allowance stated in the previous Office Action, dated September 16, 2020, are reiterated. Further, the newly referenced prior art in the 01/05/2021 IDS do not provide sufficient basis to reject any of the previously allowed claims.
wherein transmitting the information about the multicast service by the network side on the carriers, comprises: transmitting by the network side, on the non-anchor carriers, a multicast service channel of the non-anchor carriers, a multicast control channel of the non-anchor carriers, and a multicast control channel updating indication of the non-anchor carriers: and transmitting by the network side, on the anchor carrier, a multicast service channel of the anchor carrier, a multicast control channel of the anchor carrier, a multicast control channel updating indication of the anchor carrier, first information for receiving the multicast control channel of the anchor carrier, second information for receiving the multicast control channel of the non-anchor carriers, third information for receiving the multicast control channel updating indication of the anchor carrier, and fourth information for receiving the multicast control channel updating indication of the non-anchor carriers; or the transmitting the information about the multicast service by the network side on the carriers, comprises: transmitting, by the network side on the non-anchor carriers, a multicast service channel of the non-anchor carriers and a multicast control channel updating indication of the non-anchor carriers; and transmitting, by the network side transmits on the anchor carrier, a multicast service channel of the anchor carrier, a multicast control channel of the anchor carrier, a multicast control channel updating indication of the anchor carrier, first information for receiving the multicast control channel of the anchor carrier, third information for receiving the multicast control channel updating indication of the anchor carrier, and fourth information for receiving the multicast control channel updating indication of the non-anchor carriers; or the transmitting the information about the multicast service by the network side on the carriers, comprises: transmitting, by the network side on the non-anchor carriers, a multicast service channel of the non-anchor carriers, a multicast control channel of the non-anchor carriers, and a multicast control channel updating indication of the non-anchor carriers; and transmitting, by the network side on the anchor carrier, a multicast control channel of the anchor carrier, a multicast control channel updating indication of the anchor carrier, first information for receiving the multicast control channel of the anchor carrier, second information for receiving the multicast control channel of the non-anchor carriers, third information for receiving the multicast control channel updating indication of the anchor carrier, and fourth information for receiving the multicast control channel updating indication of the non anchor carriers; or the transmitting the information about the multicast service by the network side on the carriers, comprises: transmitting, by the network side on the non-anchor carriers, a multicast service channel of the non-anchor carriers and a multicast control channel updating indication of the non-anchor carriers; and transmitting, by the network side on the anchor carrier, a multicast control channel of the anchor carrier, a multicast control channel updating indication of the anchor carrier, third information for receiving the multicast control channel updating indication of the anchor carrier, fourth information for receiving the multicast control channel updating indication of the non-anchor carriers, and first information for receiving the multicast control channel of the anchor carrier; or the transmitting the information about the multicast service by the network side on the carriers, comprises: transmitting, by the network side on the non-anchor carriers, a multicast service channel of the non-anchor carriers and a multicast control channel updating indication of the non-anchor carriers; and transmitting, by the network side on the anchor carrier, a multicast control channel of the anchor carrier, first information for receiving the multicast control channel of the anchor carrier, and fourth information for receiving the multicast control channel updating” (claim 1) “wherein, when the network side transmits, on the anchor carrier, fourth information for receiving a multicast control channel updating indication of the non-anchor carriers, the method further comprises: receiving, by the terminal on the anchor carrier, the fourth information for receiving the multicast control channel updating indication of the non-anchor carriers; and receiving, on the non-anchor carriers according to the fourth information, a multicast control channel updating indication of the non-anchor carriers, and when the network side transmits a multicast control channel of the anchor carrier on the anchor carrier and transmits first information for receiving the multicast control channel of the anchor carrier, the receiving the information about the multicast service transmitted by the network side on the carriers, comprises: receiving the first information for receiving the multicast control channel of the anchor carrier, the first information being transmitted by the network side on the anchor carrier; and receiving the multicast control channel of the anchor carrier on the anchor carrier according to the first information” (claim 16) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:
Fong et al. (US20130010964A1) is directed to configuring a component carrier assignment message to identify the component carrier and include at least one of, at least one of a downlink carrier frequency, a carrier frequency of a paired uplink carrier, a 

SIOMINA et al. (US20170303157A1) is directed to performing parallel multicast measurements by identifying a parallel multicast measurement capability of a wireless device (Abstract). Particularly, Fig. 5, step 508, paragraph 121, teach performing the plurality of parallel multicast measurements of the plurality of MBMS transmissions in accordance with the adapted procedure.

Kazmi et al. (US20160261394A1) is directed to determining a first MBMS configuration comprising at least a first MBSFN subframe configuration for MBMS transmission on a first carrier frequency, and a second configuration comprising of at least a second blank or partly blank subframe configuration on a second carrier frequency (Abstract). For example, Fig. 7, step 700, paragraph 103, teach determining 

Zhang et al. (US20120213130A1) is directed to transmitting unicast signaling for a unicast service on an anchor carrier to mobile entities and transmitting eMBMS signaling on a second carrier different from the anchor carrier to the mobile entities for use with the unicast signaling (Abstract). For example, Fig. 33, step 3340, paragraph 169, teach transmitting eMBMS signaling on a second carrier different from the anchor carrier to the mobile entities for use with the unicast signaling.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein transmitting the information about the multicast service by the network side on the carriers, comprises: transmitting by the network side, on the non-anchor carriers, a multicast service channel of the non-anchor carriers, a multicast control channel of the non-anchor carriers, and a multicast control channel updating indication of the non-anchor carriers: and transmitting by the network side, on the anchor carrier, a multicast service channel of the anchor carrier, a multicast control channel of the anchor carrier, a multicast control channel updating indication of the anchor carrier, first information for receiving the multicast control channel of the anchor carrier, second information for receiving the multicast control channel of the non-anchor carriers, third information for receiving the multicast control channel updating indication of the anchor carrier, and fourth information for receiving the multicast control channel updating indication of the non-anchor carriers; or the transmitting the information about the multicast service by the network side on the carriers, comprises: transmitting, by the network side on the non-anchor carriers, a multicast service channel of the non-anchor carriers and a multicast control channel updating indication of the non-anchor carriers; and transmitting, by the network side transmits on the anchor carrier, a multicast service channel of the anchor carrier, a multicast control channel of the anchor carrier, a multicast control channel updating indication of the anchor carrier, first information for receiving the multicast control channel of the anchor carrier, third information for receiving the multicast control channel updating indication of the anchor carrier, and fourth information for receiving the multicast control channel updating indication of the non-anchor carriers; or the transmitting the information about the multicast service by the network side on the carriers, comprises: transmitting, by the network side on the non-anchor carriers, a multicast service channel of the non-anchor carriers, a multicast control channel of the non-anchor carriers, and a multicast control channel updating indication of the non-anchor carriers; and transmitting, by the network side on the anchor carrier, a multicast control channel of the anchor carrier, a multicast control channel updating indication of the anchor carrier, first information for receiving the multicast control channel of the anchor carrier, second information for receiving the multicast control channel of the non-anchor carriers, third information for receiving the multicast control channel updating indication of the anchor carrier, and fourth information for receiving the multicast control channel updating indication of the non anchor carriers; or the transmitting the information about the multicast service by the network side on the carriers, comprises: transmitting, by the network side on the non-anchor carriers, a multicast service channel of the non-anchor carriers and a multicast control channel updating indication of the non-anchor carriers; and transmitting, by the network side on the anchor carrier, a multicast control channel of the anchor carrier, a multicast control channel updating indication of the anchor carrier, third information for receiving the multicast control channel updating indication of the anchor carrier, fourth information for receiving the multicast control channel updating indication of the non-anchor carriers, and first information for receiving the multicast control channel of the anchor carrier; or the transmitting the information about the multicast service by the network side on the carriers, comprises: transmitting, by the network side on the non-anchor carriers, a multicast service channel of the non-anchor carriers and a multicast control channel updating indication of the non-anchor carriers; and transmitting, by the network side on the anchor carrier, a multicast control channel of the anchor carrier, first information for receiving the multicast control channel of the anchor carrier, and fourth information for receiving the multicast control channel updating” (claim 1) “wherein, when the network side transmits, on the anchor carrier, fourth information for receiving a multicast control channel updating indication of the non-anchor carriers, the method further comprises: receiving, by the terminal on the anchor carrier, the fourth information for receiving the multicast control channel updating indication of the non-anchor carriers; and receiving, on the non-anchor carriers according to the fourth information, a multicast control channel updating indication of the non-anchor carriers, and when the network side transmits a multicast control channel of the anchor carrier on the anchor carrier and transmits first information for receiving the multicast control channel of the anchor carrier, the receiving the information about the multicast service transmitted by the network side on the carriers, comprises: receiving the first information for receiving the multicast control channel of the anchor carrier, the first information being transmitted by the network side on the anchor carrier; and receiving the multicast control channel of the anchor carrier on the anchor carrier according to the first information” (claim 16)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/WALLI Z BUTT/Examiner, Art Unit 2412